United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
U.S. POSTAL SERVICE, WAUKESHA POST
OFFICE, Waukesha, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0055
Issued: September 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 15, 2020 appellant filed a timely appeal from a September 21, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
On January 16, 2018 appellant, then a 44-year-old city carrier associate mail handler, filed
a traumatic injury claim (Form CA-1) alleging that on that date he injured his right shoulder when
he slipped on the sidewalk while delivering mail in the performance of duty. On the reverse side
1

5 U.S.C. § 8101 et seq.

of the claim form the employing establishment indicated that he stopped work on January 17, 2018
and returned to work on January 19, 2018. OWCP accepted appellant’s claim for a right shoulder
contusion and a complete tear of the right shoulder rotator cuff.
April 4, 2018 hospital records from Dr. Navjot Kohli, a Board-certified orthopedic
surgeon, indicated that appellant underwent open right rotator cuff repair and open right biceps
tendinitis surgery. An August 7, 2018 certificate of return to work by Dr. Kohli indicated that
appellant was under his care and could return to regular work on that date.
On March 25, 2020 appellant filed a claim for compensation (Form CA-7) for a schedule
award. On the reverse side of the claim form the employing establishment indicated that he
returned to his full-time, regular-duty job on August 7, 2018.
In a development letter dated March 30, 2020, OWCP informed appellant that additional
evidence was required in support of his claim. It advised appellant of the type of medical evidence
necessary to establish appellant’s claim and afforded 30 days for him to provide the requested
evidence. No response was received.
By decision dated May 4, 2020, OWCP denied appellant’s schedule award claim, finding
that the evidence of record was insufficient to establish permanent impairment of a scheduled
member or function of the body.
A June 2, 2020 letter from Dr. Kohli indicated that appellant reached maximum medical
improvement (MMI) on August 7, 2018. Dr. Kohli stated that, at that time, appellant still had
limited range of motion of the shoulder, but that the shoulder had good strength. He indicated that
appellant had sustained a 10 percent permanent impairment of the right shoulder based upon his
continued shoulder pain, decreased range of motion, and numbness into the hands. Dr. Kohl also
noted that he did not know of any preexisting injuries.
On June 23, 2020 appellant requested reconsideration.
By decision dated September 21, 2020, OWCP denied modification of its May 4, 2020
decision.
LEGAL PRECEDENT
The schedule award provisions of FECA,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

2

Impairment (A.M.A., Guides) as the uniform standard applicable to all claimants. 4 As of May 1,
2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards. 5
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class of diagnosis (CDX), which is then adjusted by a grade modifier for functional
history (GMFH), a grade modifier for physical examination (GMPE), and/or a grade modifier for
clinical studies (GMCS). 6 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).7
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the range of motion methodology for rating of upper extremity impairments. 8
OWCP’s procedures provide that, to support a schedule award, the file must contain
competent medical evidence which shows that the impairment has reached a permanent and fixed
state and indicates the date on which this occurred (date of MMI), describes the impairment in
sufficient detail so that it can be visualized on review, and computes the percentage of impairment
in accordance with the A.M.A., Guides.9
The claimant has the burden of proof to establish that the condition for which a schedule
award is sought is causally related to his or her employment. 10 OWCP procedures provide that, if
the claimant’s physician provides an impairment report, the case should be referred to the district
medical adviser (DMA) for review.11
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of his schedule award claim, appellant submitted Dr. Kohli’s June 2, 2020 letter.
Dr. Kohli related that appellant had reached MMI on August 7, 2018 at which time he had limited
range of motion of the right shoulder and good strength. Dr. Kohli related that he attributed
appellant’s 10 percent permanent impairment to numbness in his right hand, right shoulder pain,

4

A.M.A., Guides (6th ed. 2009).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700.2 and Exhibit 1 (January 2010).
6

A.M.A., Guides 383-492.

7

Id. at 411.

8

FECA Bulletin No. 17-06 (issued May 8, 2017).

9

Supra note 5 at Chapter 2.808.5b (March 2017).

10

See D.K., Docket No. 20-0262 (issued August 16, 2021); Veronica Williams, 56 ECAB 367 (2005).

11

Supra note 5 at Chapter 2.808.6e.

3

and a limited range of motion. He stated that he did not know of any preexisting injuries sustained
by appellant.
The Board finds that OWCP failed to properly develop the employee’s schedule award
claim. OWCP’s procedures provide that, if the claimant’s physician provides an impairment
report, the case should be referred to the DMA for review. 12
It is well established that proceedings under FECA are not adversarial in nature and OWCP
is not a disinterested arbiter. 13 While the claimant has the burden of proof to establish entitlement
to compensation, OWCP shares responsibility in the development of the evidence and to see that
justice is done.14
On remand OWCP should further develop the medical evidence by referring the medical
record to a DMA to determine the extent of appellant’s employment-related permanent impairment
based on the A.M.A., Guides and the date he reached MMI. Following this and such further
development as deemed necessary, OWCP shall issue a de novo decision on appellant’s schedule
award claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

Id.

13

T.O., Docket No. 18-0659 (issued August 8, 2019).

14

T.O., id.; Donald R. Gervasi, 57 ECAB 281, 286 (2005); Jimmy A. Hammons, 51 ECAB 219 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for proceedings
consistent with this decision of the Board.
Issued: September 9, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

